 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 GREGORY STIEGLER,                                      Case No. 2:14-cv-01274-APG-DJA

 4                       Petitioner,
          v.                                              ORDER
 5 WARDEN NEVEN, et al.,
                                                          (ECF No. 45)
 6                       Respondents.

 7

 8         IT IS HEREBY ORDERED that the respondents’ Motion for an Extension of Time (ECF

 9 No. 45) is GRANTED. The respondents will have until December 2, 2019 to answer or otherwise

10 respond to the Amended Petition (ECF No. 36) in this case. The petitioner will have 60 days after

11 service of any answer to file a reply in support of the Amended Petition. But, if the respondents

12 file a dispositive motion instead of an answer, the response and reply deadlines will be governed

13 instead by LR 7-2(b) of the Local Rules of Practice.

14         Dated: September 30, 2019.
                                                          ________________________________
15                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
